Citation Nr: 1455504	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 197, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran initially filed a claim of service connection for scarring on his lungs, as secondary to service-connected lung cancer.  That claim was granted in an April 2014 rating decision.  Therefore, it is not presently on appeal before the Board.  
 
This appeal was processed using the Virtual VA and Veterans Benefits Management Systems paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of service connection for tinnitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability did not manifest in service or within one year of service and is unrelated to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in March 2009 that fully addressed all notice elements and was sent prior ot initial adjudication of the claim.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records, Social Security Administration records, and private medical records.  Additionally, the Veteran was afforded a VA examination in August 2009 that is adequate for adjudication purposes, as it is based on a full review of the record, a physical examination of the Veteran, and contains a reasoned rationale based on the record and the examiner's expertise and training.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Law and analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. § 3.303 (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes organic diseases of the nervous system, including sensorineural hearing loss.  See 38 C.F.R. § 3.309(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the purposes of applying the laws administered by VA, impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss disability began in service as a result of exposure to hazardous noise levels as a truck mechanic.  The Veteran's service personnel records indicate that his military occupational specialty was wheeled vehicle mechanic.  The Board accepts that the Veteran was exposed to hazardous noise during service as his statements are consistent with the circumstances of his service and duties.  See 38 U.S.C.A. § 1154(a) (West 2014).  Therefore, an in-service event is shown.  

Additionally, the Board finds that the Veteran has hearing loss for VA compensation purposes based on the findings at the August 2009 VA audiological examination.  See 38 C.F.R. § 3.385.  Therefore, a current disability has been shown.

The final requirement, therefore, for a grant of service connection is a nexus between the in-service event and the current disorder.  

Service treatment records show no complaints of or treatment for hearing loss.  The Veteran had normal hearing upon entry into service in August 1969 and his August 1971 discharge examination showed normal hearing on a whispered voice test.  

At an August 2009 VA examination, the Veteran reported progressive bilateral hearing loss over the past 20 years.  He denied ear or head noises and complained of aural fullness in both ears.  The examiner noted in-service noise exposure working on vehicles with air tools and the Veteran reported an incident of temporary bilateral hearing loss lasting 30 minutes after a flash bang exploded during basic training.  The examiner also noted that post service, the Veteran worked in an industrial factory for more than 30 years.  The examiner conducted an audiogram and concluded that the Veteran had bilateral sensorineural hearing loss that was normal to moderately severe, and was precipitous, high-frequency, noise-induced configuration.  

The examiner opined that it was less likely than not that the Veteran's hearing loss was due to service.  Although the examiner conceded the Veteran's in-service noise exposure, she concluded that his hearing loss was more likely than not caused by or a result of the Veteran's occupational noise exposure in civilian life.  As a rationale for the opinion, the examiner stated that the Veteran's service treatment records show that he entered service with normal hearing and exited service with normal hearing, based on the Whispered Voice Test.  The examiner acknowledged that the Whispered Voice Test is known to be insensitive to high frequency, noise-induced hearing loss however, it has a high degree of sensitivity for detecting hearing impairment, which is reported to be between 80 percent and 100 percent, with specificities of 82 percent to 89 percent for detecting a 40 dB HL at 1000 and 4000 Hz in the better ear.  The examiner cited to relevant medical literature in support of this opinion.  Therefore, the Veteran's exit hearing test indicated that the Veteran more likely than not had normal bilateral hearing sensitivity and no hearing disability at the time of his military separation.  

Additionally, the examiner noted that the evidence did not establish chronicity or continuity of care, stating that research studies show that hazardous noise exposure has an immediate effect on hearing and is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  The examiner noted that the Veteran reported having bilateral hearing loss for the past 20+ years, and he left military service almost 40 years ago.  The examiner stated that the examination showed bilateral, precipitous, high-frequency, sensorineural hearing loss of noise-induced configuration.  According to the NOISE MANUAL and OSHA regulations, the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  The Veteran served 2 years in the military as a truck mechanic, but had a history of 40 years of occupational industrial noise exposure in civilian life as a factory worker. The exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military.  Therefore, the nexus with military service was far than less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.

In his July 2011 substantive appeal, the Veteran reported that he always wore hearing protection as a civilian employee.  

On review, a hearing loss disability for VA purposes was not shown during service or within one year following discharge.  Therefore, 38 C.F.R. § 3.303(b) does not assist the Veteran.  

The August 2009 VA examiner provided a negative opinion; the Board finds this opinion probative and assigns it significant weight.  The examiner reviewed the claims file and provided a sufficient rationale.  As discussed above, the opinion was not based solely on normal findings at separation, but also the examiner's expertise, the relevant medical literature, lay statements, the lack of continuity of care, and both the Veteran's levels of in-service noise exposure and post-service noise exposure.

The record does not contain medical probative evidence to the contrary.  In making this determination, the Board has considered the Veteran's lay assertions that his hearing loss is related to his in-service noise exposure, but does not find them sufficient to outweigh the VA opinion of record.  The examiner has the medical expertise to provide such an opinion, whereas the etiology of a highly complex internal medical disease is not subject to lay observation contrary to such disorders as varies veins or a broken leg.  Accordingly, the Veteran's lay statements are outweighed by the probative medical evidence of record. 

In summary, the Board finds that the most probative evidence shows that current hearing loss did not manifest during active service or to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current hearing loss is not as likely as not causally related to his active service or any incident therein, including noise exposure.  For these reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Remand is required regarding the tinnitus claim for an additional examination.  The Veteran underwent a VA audiological examination in April 2009.  The examination report states that the Veteran denied tinnitus at that time.  The examiner issued a negative opinion based on the absence of tinnitus.  In his May 2010 notice of disagreement, the Veteran stated that he never denied having tinnitus and that it is illogical to find that he denied tinnitus while simultaneously bringing a claim of service connection for tinnitus.  Therefore, clarification is necessary.  

Remand is required regarding TDIU to obtain a social and industrial survey.  The bulk of the medical record indicates that he Veteran stopped working in January 2005 due to a left hip injury and due to a closure at the factory where he was employed.  In December 2008, the Veteran was diagnosed with lung cancer.  He underwent a right lung adenocarcinoma resection with lobectomy in January 2009.  

At an August 2009 VA examination, the examiner found that the residuals of the Veteran's lung cancer had a moderate effect on his usual daily activities of chores, shopping, exercise, and recreation, and no effect on sports, traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner further noted that the Veteran has looked for a job since 2005 but was unable to work following surgery on his hip and has not been able to find employment since that time.  The Veteran underwent a VA respiratory examination in October 2012.  The examiner found that the Veteran had lung cancer with a right lobe removal in January 2009 and had no further therapy.  He has less than 1 cm size lesions in the left lung and liver but is monitored by an oncologist and had elected not to treat them.  The examiner also diagnosed chronic obstructive pulmonary disease (COPD), sleep apnea, and chronic cough but opined that none of these disorders are related to his lung cancer.  The examiner further opined that the Veteran's respiratory conditions do not impact his ability to work.  In an April 2013 VA scar examination, however, the examiner found the Veteran's scar from the lung cancer surgery caused him to be unable to work secondary to pain.  Accordingly, an examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the etiology of his tinnitus.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the tinnitus was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay statements and history provided at the examination.  

2. Asocial and industrial survey must be obtained to ascertain the Veteran's employment functioning. The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities. Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing. The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected scar and residuals of lung cancer.  The examiner must review and comment on the following:  Social Security Administration records; August 2009 VA examination; October 2012 VA examination; April 2013 VA examination; lay statements submitted by friends; and the Veteran's own lay statements. 

3. After completing these actions, ensure that the medical opinion and evidentiary development complies with the remand directives.  Conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


